Citation Nr: 0719175	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-00 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for sarcoidosis, 
currently evaluated as noncompensably disabling.

2.  Entitlement to an effective date earlier than May 26, 
2004, for a 10 percent evaluation for a lung biopsy scar.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
February 1979, and from October 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that continued a long standing 
noncompensable evaluation for sarcoidosis, and which granted 
service connection for a lung biopsy scar, and assigned a 10 
percent evaluation, effective July 14, 2004.  The veteran 
disagreed with the level of disability assigned for 
sarcoidosis and the effective date for a compensable 
evaluation for the lung biopsy scar.  During the course of 
this appeal, an effective date of October 10, 1983 was 
assigned for the grant of service connection for his lung 
biopsy scar, at a noncompensable level, and at a 10 percent 
evaluation from May 26, 2004.  The veteran continues to 
disagree with the effective date assigned for a compensable 
level of disability for the scar and the 10 percent rating 
assigned for the sarcoidosis.


FINDINGS OF FACT

1.  The veteran's sarcoidosis does not currently result in 
any symptomatology; the veteran's pulmonary function testing 
has been found to be normal, and the veteran is not currently 
taking corticosteroids for treatment of his sarcoidosis.

2.  Prior to May 26, 2004, the lung biopsy scar was not shown 
to be symptomatic.  


CONCLUSION OF LAW

1.  The criteria for a compensable disability evaluation for 
sarcoidosis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.97, Diagnostic Codes 6600, 6846 (2006).

2.  The criteria for an effective date earlier than May 26, 
2004, for the award of a 10 percent evaluation for the lung 
biopsy scar are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2004 and March 
2007.  The originating agency essentially asked the veteran 
to submit any pertinent evidence in his possession, and 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examinations.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to these claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board also points out that the veteran 
was sent a letter explaining the provisions of Dingess to him 
in March 2006.  For the above reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
the issues discussed in this decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

The record before the Board contains service and post-service 
medical records which will be addressed as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).


Entitlement to an increased rating for sarcoidosis, currently 
evaluated as noncompensably disabling.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

In the instant case, the veteran has been awarded service 
connection for sarcoidosis. This disability has been assigned 
a zero percent (noncompensable) evaluation under Diagnostic 
Code 6846.  The veteran seeks a disability evaluation in 
excess of zero percent for his service connected sarcoidosis.

Under 38 C.F.R. § 4.97, Diagnostic Code 6846, a 
noncompensable rating is provided for sarcoidosis manifested 
by chronic hilar adenopathy with stable lung infiltrates 
without symptoms or physiologic impairment.

The next higher evaluation of 30 percent requires pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.

Pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control warrants a 60 
percent evaluation.

Cor pulmonale or cardiac involvement with congestive heart 
failure or progressive pulmonary disease with fever, night 
sweats and weight loss despite treatment, requires a 100 
percent evaluation.

The note that follows that code shows that active disease or 
residuals of sarcoidosis may also be rated as chronic 
bronchitis under the provisions of Diagnostic Code 6600 and 
extra-pulmonary involvement under the specific body system 
involved.  38 C.F.R. § 4.97, Diagnostic Code 6846.

Therefore, since sarcoidosis may be rated as chronic 
bronchitis, Diagnostic Code 6600 is also relevant to the 
rating of the veteran's disability.

Diagnostic Code 6600 provides as follows: A 100 percent 
disability rating is warranted for chronic bronchitis for 
forced expiratory volume in one second of (Fev-1) less than 
40 percent of predicted value, or; the ratio of forced 
expiratory volume in one second to forced vital capacity 
(FEB-1/FVC less than 40 percent, or; diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO (SB)) less than 40 percent predicted or; maximum 
exercise capacity less than 15 ml/kg/minutes oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure) or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

A sixty percent rating is warranted for FEV-1 of 40 to 55 
percent predicted or; FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).

A thirty percent rating is warranted for FEV-1 of 56 to 70 
percent predicted or; FEV-1/FVC of 56 to 70 percent, or; DLCO 
(SB) 56 to 65 percent predicted.

A ten percent rating is warranted for FEV-1 of 71 to 80 
percent predicted or; FEV-1/FVC of 71 to 80 percent, or; DLCO 
(SB) 66 to 80 percent predicted.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6600.

Under 38 C.F.R. § 4.31, it is provided that where the Rating 
Schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

The veteran was initially granted service connected for 
sarcoidosis at a thirty percent evaluation from October 1983.  
A noncompensable rating for the veteran's sarcoidosis has 
been in effect since February 1989, when it was found that 
the veteran did not have any residuals related to 
sarcoidosis.

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation, for the veteran's 
service connected sarcoidosis, have not been met.  In this 
regard, the Board finds that the preponderance of the 
evidence of record indicates that the veteran does not 
currently have any residuals related to his sarcoidosis.  In 
this regard, the Board specifically notes the report of an 
August 2004 VA examination, which indicates that, while the 
veteran complained of dyspnea on exertion and weight loss of 
40 pounds in the last year, his lungs were clear to 
auscultation, he had no clubbing or cyanosis, there was no 
history of RVH, cor pulmonale, or congestive heart failure, 
no history of pulmonary embolism or thromboembolism, and no 
history of respiratory failure.  All diagnostic and clinical 
tests were reported normal at that time.

Furthermore, a report of September 2005 VA pulmonary function 
testing indicates that the veteran was found to be without 
evidence of restrictive disease, a normal DLCO, no acid base 
disturbance, and a normal FEV1 for age.  A chest X-ray from 
that time was noted to be without infiltrates, fibrosis, 
adenopathies, or effusions.  An October 2005 report of VA 
outpatient treatment indicated that, while the veteran was 
treated for pulmonary sarcoidosis 20 years ago, he did not 
appear to have any signs suggestive of reactivation.

A VA outpatient treatment record dated January 2006 indicated 
that the veteran continued to be asymptomatic, and that he 
did not require treatment for his condition in view of not 
having any symptoms.  He was noted to have normal pulmonary 
function tests and normal chest X-rays.  In view of his 
stable condition, the veteran was discharged from this 
clinic.

A report of pulmonary function testing from September 2006 
indicated that the veteran had a normal pulmonary function 
study, with normal gas transfer, no acid- base disturbance, 
and normal oxygenation.

As the evidence indicates that the veteran does not have any 
active disease or residuals, an evaluation under Diagnostic 
Code 6600 would not be warranted.  The pulmonary function 
testing is within normal limits and the criteria for a 
compensable evaluation under this code are not met.

As to a higher rating under Diagnostic Code 6846, there is no 
evidence in the record which indicates that the veteran has 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids; while the veteran received a course of 
steroids for this disability initially in 1983, there is no 
indication that the veteran has any symptomatology, or has 
been prescribed medication, including steroids, for 
sarcoidosis symptomatology, for over 20 years.  As such, the 
Board finds the criteria for a compensable evaluation under 
this code have also not been met.

Therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of increased rating for 
this disability.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).



Entitlement to an effective date earlier than May 26, 2004, 
for a 10 percent evaluation for a lung biopsy scar.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore, or the date entitlement arose, 
whichever is the latter.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2006); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2006).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

As noted above, the veteran filed a claim on May 26, 2004, 
for service connection for a scar, the residual of a lung 
biopsy due to the veteran's service connected sarcoidosis.  
The veteran was initially granted service connection for this 
disability at a 10 percent evaluation, effective July 14, 
2004.  The veteran was eventually granted an effective date 
for the grant of service connection for his lung biopsy scar 
to October 10, 1983, the day after his separation from 
service, at a noncompensable level, and entitlement to a 10 
percent evaluation from May 26, 2004.  Since the September 
2005 rating action found that the veteran had, in effect, 
filed a claim of service connection for the lung biopsy scar 
in October 1983 and made the grant of service connection for 
the scar effective from service discharge, the focus of this 
determination is when it was factually ascertainable that a 
compensable evaluation was warranted.   

There is no medical evidence dated prior to May 26, 2004, to 
include an October 1983 VA examination report, indicating 
that the veteran had complaints or active symptoms of the 
lung biopsy scar.  In fact, the evidence of record does not 
show that the veteran complained of any residual scarring 
from his lung biopsy, until his claim, filed on May 26, 2004.

Furthermore, reviewing the evidence of record, there is no 
evidence of record dated any earlier than August 27, 2004, 
the date of the veteran's VA scar examination, which 
indicates that the veteran had symptomatic scarring from his 
lung biopsy.  None of the veteran's medical records 
associated with his claims file indicate that the veteran any 
complaints or symptoms from the lung biopsy scar until this 
examination report.  At that time, the veteran was found to 
have a hypopigmented 7.5cm, non keloid scar, .1 cm in its 
greatest width, with some reported pain on deep palpation, 
and diminished sensation surrounding the scar, with no 
adherence to tissue, no abnormalities of texture, no 
elevation of depression, no inflammation, edema, or keloid 
formation, no induration or inflexibility, and no limitation 
of motion.  The scar was specifically found to be superficial 
and nondisfiguring.  

Thus it appears that the proper effective date of the 
compensable evaluation for his service connected scar would 
be August 27, 2004, the date entitlement arose.  While the 
Board will not disturb the May 26, 2004 date for awarding a 
compensable evaluation, there is no legal basis under which 
an earlier effective date could be awarded.

The provisions of 38 C.F.R. § 3.400(o)(2) are inapplicable, 
since the Board finds that the claim has been essentially 
open since October 1983.  The Board finds that the 
preponderance of the evidence of record indicates that the 
veteran is not entitled to an earlier effective date for the 
award of a compensable evaluation for the lung biopsy scar.  
As the Board finds that the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and an earlier effective date must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

An increased rating for sarcoidosis, currently evaluated as 
noncompensably disabling, is denied.

An effective date earlier than May 26, 2004, for the award of 
a 10 percent rating for a lung biopsy scar is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


